Citation Nr: 0617303	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the spine, to include as a result of exposure to 
ionizing radiation.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth, to include as a result of exposure to ionizing 
radiation.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
functional bowel syndrome, to include as a result of exposure 
to ionizing radiation.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, to include as a result of exposure to ionizing 
radiation.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sinus 
problems, to include as a result of exposure to ionizing 
radiation.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision problems, to include as a result of exposure to 
ionizing radiation.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression, and a personality disorder, to include as a 
result of exposure to ionizing radiation.  

8.  Entitlement to service connection for a respiratory 
disorder due to tobacco use or nicotine dependence during 
service. 

9.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to June 
1946, from August 1946 to February 1947, and from September 
1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for arthritis of the spine, loss of teeth, 
functional bowel syndrome, hearing loss, sinus problems, 
vision problems, and "anti-social personality, mental 
depression, and related problems," with all claims to 
include as a result of exposure to ionizing radiation.  In 
its decision, the RO also denied claims of entitlement to 
service connection for a respiratory disorder due to tobacco 
abuse, and prostate cancer, to include as a result of 
exposure to ionizing radiation.  The Board has determined 
that the issues are more accurately characterized as stated 
on the cover page of this decision.  

In his claim, received in April 2002, the veteran raised the 
issue of entitlement to service connection for "PTSD" 
(post-traumatic stress disorder).  As service connection for 
PTSD was denied in a final BVA decision, dated in February 
1999, it appears that the issue is whether new and material 
evidence has been submitted to reopen the claim.  See 
38 C.F.R. § 3.156 (2005).  The veteran's April 2002 claim, 
that new and material evidence has been submitted to reopen 
his claim for service connection for PTSD, has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, received in June 2004, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In February 2006, he was notified that his hearing was 
scheduled for May 15, 2006.  However, the hearing was, in 
fact, scheduled on March 15, 2006, and the veteran failed to 
report for this hearing.  In a statement, received in May 
2006, the veteran stated that he had never received 
notification that his hearing date had been changed from May 
to March of 2006.  There is nothing in the claims file to 
indicate that he was notified of the change.  In his May 2006 
statement, the veteran further indicated that he desired 
another hearing before a Veterans Law Judge at the RO.  See 
38 U.S.C.A. § 7107(c) (West 2002) (providing that the member 
or members designated to conduct a hearing shall participate 
in making the final determination of a claim on appeal).  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the veteran has presented good cause for his 
failure to appear at the hearing scheduled on March 15, 2006, 
remand is required to schedule him for a new hearing.  See 
38 C.F.R. § 20.704(d) (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge at 
the RO.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
files should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


